DETAILED ACTION
Status of the Application
This Office Action is the second action on the merits and is a final rejection. The Examiner acknowledges receipt of Applicant’s amendment including amended claims and arguments/remarks, filed 12/7/2020 in response to Office Action (non-final rejection) mailed 8/6/2020. 
Claims 1-15 were previously pending. With Applicant’s filing of 12/7/2020 Claims 1-2 and 6-14 are amended, Claims 3-5 and 15 are cancelled, and Claims 16-18 are newly added. Presently Claims 1-2, 6-14, and 16-18 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:
Claim 14 twice recites a “build material device”. However, recited repeatedly throughout the independent Claim 1 line of claims and the independent Claim 12 line of claims is a “build material application device” (emphasis Examiner’s). Claim terminology should be consistent. Thus, the claim is objected to.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-13, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 14 recites “pneumatically attach at least one further build application member”. There is no build application member previously recited. There is however a build material application member previously recited and further recited throughout the claims. In fact, dependent Claim 6 recites the “at least one further build material application member”. Is this the same element or a different element? Thus, the claim is unclear and therefore indefinite. For the sake of examination, the Examiner will examine the claim as if it recites “pneumatically attach at least one further build material application member” (emphasis Examiner’s). Dependent Claims 2 and 6-11 are indefinite as depending from an indefinite claim.
Claim 1 line 15 recites “outlet of the application member”. However, previously recited in the claim the outlet is recited as “provided with the build material application member”. Is this the same element or a different element? Thus, the claim is unclear and therefore indefinite. For the sake of examination, the Examiner will examine the claim as if it recites “outlet of the build material application member” (emphasis Examiner’s). Dependent Claims 2 and 6-11 are indefinite as depending from an indefinite claim.
Claim 6 lines 3-4 recites “configured to attach at least one further build material application member”. However, at least one further build material application member was previously recited in Claim 1 from which Claim 6 depends. Is this the same element or a different element? Thus, the claim is unclear and therefore indefinite. For the sake of examination, the Examiner will examine the claim as if it recites “configured to attach the at least one further build material application member” (emphasis Examiner’s). 
Claim 6 line 4 recites “to the application member provided”. Previously recited in Claim 1 from which Claim 6 depends is a build material application member. Is this the same element or a different element? Thus, the claim is unclear and therefore indefinite. For the sake of examination, the Examiner will examine the claim as if it recites “to the build material
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 12 recites the broad recitation “[a] method for manufacturing a build material application member of a build material application device or a build material application device”, and the claim also recites in lines 11-12 “additively manufacturing at least one portion of a streaming channel of the build material application member” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Lines 5-6 recite “a build material application member or a build material application device”, lines 7-8 recite “the build material application member or the build material application device”, and line 14 recites “the build material application member or the build material application device” (emphasis Examiner’s). However the recitation on lines 11-12 is more narrowly limited to only the build material application member. Therefore, the claim is indefinite. Claims 13, 17, and 18 are indefinite as depending from an indefinite base claim. 
Claim 13 lines 2-4 twice recites “the build material application member or application device”. However, Claim 12 from which Claim 13 depends, recites “the build material application member or the build material application device”. Is this the same element or a different element? Thus, the claim is unclear and therefore indefinite. For the sake of examination, the Examiner will examine the claim as if it recites “the build material application member or build material application device” (emphasis Examiner’s).
Claim 16 lines 4-5 recite “at least one further build application member to the application member provided”. However, previously recited in Claim 14 from with Claim 16 depends is a build material application member. Is this the same element or a different element? Thus the claim is unclear and therefore indefinite. For the sake of examination, the Examiner will examine the claim as if it recites “at least one further build material application member to the build material
Claim 18 lines 2-3 recite “at least one further build application member to the application member provided”. However, Claim 12 from which Claim 18 depends, previously recited “one further build material application member”, and “build material application member”. Thus, the claim is unclear and therefore indefinite. For the sake of examination, the Examiner will examine the claim as if it recites “at least one further build material application member to the build material application member provided” (emphasis Examiner’s). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 

Claims 1-2, 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Herzog (DE 10 2015 112 918 A1, published 9-FEB-2017, hereinafter “Herzog”; Examiner makes reference to English language equivalent US 2018/0210984 A1) in view of Bai et al. (CN 104001916 A, hereinafter “Bai”; Examiner makes reference to machine translation to English, attached).
Regarding Claim 1, Herzog discloses apparatus (1) for additive manufacturing a 3D object (2) by selective fusing in layers a fusible construction material (build material, 3) in a method that may be selective laser sintering (SLS) (¶0070; ¶0073; Fig. 1), the apparatus comprising an energy beam (5) generated by a radiation generation device (4) for consolidation of the build material such as metal or plastic powder, a movably mounted coating device (build material application member, 7) for forming a layer of build material in a build plane (depicted in Fig. 1), and a supporting device movably mounted in a vertical direction (¶0009; ¶¶0071-0074; Fig. 1). The build material application device comprises at least one build material application member (unnumbered component of the build material application device), as depicted in Fig. 1. The 3D object may be constructed on the basis of boundary information (build data) that may describe or define an object-specific function region or element and may be at least partially additively manufactured with a fluid channel structure therein (¶0086; ¶0104). 
Herzog
In the same field of endeavor, selective laser sintering, Bai discloses a selective laser melting/sintering device comprising an “A” negative pressure channel device (part “A” of pneumatic attaching device, 2), build material application member, unnumbered) comprising a mounting bracket (streaming channel structure, 5) with a negative pressure chamber (streaming channel, 19), a “B” negative pressure channel device (part “B” of pneumatic attaching device, 6), and a flexible brush (further build material application member, 4) for beneficially spreading build material evenly to better ensure build material smoothness and firmness (Lines 16-22, 62-69, 82-86). The bottom of the build material application member is provided with a groove (13) where the upper surface (30) of the further build material application member (4) is pneumatically attached onto the build material application member (Lines 87-90), which is convenient for installation, disassembly, and replacement (Lines 126-127). The A and B pneumatic attaching devices, each comprising a streaming channel inlet (15, 17), communicate through the streaming channel which comprises adsorption holes (streaming channel outlets, 10) in communication with the groove (13) (Lines 96-97; Figs. 1-3). At least portions of the streaming channel (19) extend between the streaming channel inlets (15, 17) and at least one streaming channel outlet (10) provided with the build material application member (depicted in Figs. 4-5). The streaming channel structure (5) forms part of a pneumatic attaching device configured to pneumatically attach at least one further build material application member (4) to the build material application member at least one streaming channel outlet (10) provided with the streaming channel structure (5) (depicted in Figs. 4-5).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Herzog invention of an apparatus for building a 3D object with a fluid channel structure (functional component) by additively manufacturing the 3D object with a build material application member, as discussed above, with the Bai teaching of providing a build material application member comprising a streaming channel (functional component), resulting in an additively manufactured build material application member with fluid channel therein. One would be motivated to combine them by a desire to gain the benefit of a reduction in material and weight of the build material application member by using additive manufacturing, and gain the advantage of building 3D objects with a fluid channel therein either partially or entirely by additive manufacturing which would achieve the reduction in material and weight, as taught by Herzog [¶¶0042-0043; ¶0104], and gain the benefit of Bai [Lines 62-69, 126-127].
Regarding Claim 2, the limitations of Claim 1 from which Claim 2 depends are disclosed by the combination Herzog and Bai as discussed above. Bai further discloses the build material application device comprises at least two build material application members attachable or attached to each other, as discussed above. The combination Herzog and Bai discloses the build material application member is additively manufactured by means of successive layerwise selective irradiation and consolidation of layers of a build material which can be consolidated by means of an energy beam, as discussed in the Claim 1 rejection above. 
Regarding Claim 6, the limitations of Claim 3 from which Claim 6 depends are disclosed by the combination Herzog and Bai as discussed above. Bai discloses the streaming channel structure forms part of a pneumatically actuable attaching device configured to attach at least one further build material application member to the application member provided with the streaming channel structure, as discussed in the Claim 1 rejection above.
Regarding Claims 7-9, the limitations of Claim 1 from which Claims 7-9 depend are disclosed by the combination Herzog and Bai as discussed above. Herzog further discloses a method for designing a 3D object generally comprising the steps of: pre-assigning reference object information, in particular geometry or external contour (topology), and boundary condition information, to the reference object; load information containing simulation data established by means of computer-based simulations, such as FEM simulations; determining, based on the load information and the boundary condition information, geometry data of the object to be manufactured, in particular object information describing the design of the geometry or external contour; the object information may thus describe structural design data of the object to be manufactured, the object to be manufactured being manufactured based on the object information; the design of the geometry or external contour of the reference object is generally determined according to the application field or the field of use specific to the object, that is to say in particular also comprises determining the mass of the reference object, the corresponding data of the geometry described by reference to the object information of the reference object contains further Herzog further discloses a further embodiment that provides the 3D object to be manufactured is manufactured with a bionic structure combined in data terms with further structural data (¶¶0052-0054). 
As can be seen, Herzog discloses a geometric or external contour design of an object by finite element analysis of computer simulation and structural optimization according to load deviations. Therefore, in order to optimize the structure of the building material application device, the geometric or external contour configuration design derived from the finite element model of the computational simulation is taken as an application member model of the building material, and is generated based on predefined optimization criteria that comprises geometric-constructive design optimization, and may additionally comprise topology optimization, and bionic design optimization (¶¶0011-0041; ¶¶0052-0054). Accordingly, a prima facie case of obviousness is established.
Regarding Claim 10, the limitations of Claim 1 from which Claim 10 depends are disclosed by the combination Herzog and Bai as discussed above. Bai discloses the at least one build material application member is a support member configured to support at least one further build material application member, as discussed in the Claim 1 rejection above.
Regarding Claim 11, the limitations of Claim 1 from which Claim 11 depends are disclosed by the combination Herzog and Bai as discussed above. Bai discloses apparatus for additively manufacturing three-dimensional components by means of successive layerwise selective irradiation and consolidation of layers of a build material which can be consolidated by means of an energy beam, the apparatus comprising at least one build material application device, as discussed in the Claim 1 rejection above.

Claims 12-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Herzog (DE 10 2015 112 918 A1, published 9-FEB-2017, hereinafter “Herzog”; Examiner makes reference to English language equivalent US 2018/0210984 A1) in view of Bai et al. (CN 104001916 A, hereinafter “Bai”; Examiner makes reference to machine translation to English, attached).
Regarding Claim 12, Herzog discloses a method and an apparatus (1) for additive manufacturing a 3D object (2) by selective fusing in layers a fusible construction material (build material, 3) in a method that may be selective laser sintering (SLS) (¶0070; ¶0073; Fig. 1), the apparatus comprising an energy beam (5) generated by a radiation generation device (4) for consolidation of the build material such as metal or plastic powder, a movably mounted coating device (build material application member, 7) for forming a layer of build material in a build plane (depicted in Fig. 1), and a supporting device movably mounted in a vertical direction (¶¶0071-0074; Fig. 1). The build material application device comprises at least one build material application member (unnumbered component of the build material application device), as depicted in Fig. 1. The 3D object may be constructed on the basis of boundary information that may describe or define an object-specific function region or element and may be built with a fluid channel structure (¶0086; ¶0104). In operation, the method comprises providing build data concerning the building of a 3D object, and the 3D object may be additively manufactured on the basis of boundary information that may describe or define an object-specific function region or element and may be built with a fluid channel structure (¶0076; ¶0086; ¶0104). The object to be manufactured can be optimized with a view to a particular application situation which significantly improves the structural properties of the object from various points of view, such as weight (optimization criterion), and it is possible for an appropriate optimization to take place only in the interior of the object (¶0040). 
Herzog
In the same field of endeavor, selective laser sintering, Bai discloses a selective laser melting/sintering device comprising an “A” negative pressure channel device (part “A” of pneumatic attaching device, 2), build material application member, unnumbered) comprising a mounting bracket (streaming channel structure, 5) with a negative pressure chamber (streaming channel, 19), a “B” negative pressure channel device (part “B” of pneumatic attaching device, 6), and a flexible brush (further build material application member, 4) for beneficially spreading build material evenly to better ensure build material smoothness and firmness (Lines 16-22, 62-69, 82-86). The bottom of the build material application member is provided with a groove (13) where the upper surface (30) of the further build material application member (4) is pneumatically attached onto the build material application member (Lines 87-90), which is convenient for installation, disassembly, and replacement (Lines 126-127). The A and B pneumatic attaching devices, each comprising a streaming channel inlet (15, 17), communicate through the streaming channel which comprises adsorption holes (streaming channel outlets, 10) in communication with the groove (13) (Lines 96-97; Figs. 1-3). At least portions of the streaming channel (19) extend between the streaming channel inlets (15, 17) and at least one streaming channel outlet (10) provided with the build material application member (depicted in Figs. 4-5).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Herzog invention of a method for building a 3D object with a fluid channel structure (functional component) by additively manufacturing the 3D object with a build material application member, as discussed above, with the Bai teaching of providing a build material application member comprising a streaming channel (functional component), resulting in an additively manufactured build material application member with a fluid channel therein. One would be motivated to combine them by a desire to gain the benefit of a reduction in material and weight of the build material application member by using additive manufacturing, and gain the advantage of building 3D objects with a fluid channel therein either partially or entirely by additive manufacturing which would achieve the reduction in material and weight, as taught by Herzog [¶¶0042-0043; ¶0104], and gain the benefit of convenient installation, disassembly, and replacement of a further function component such as a spreading device for achieving smoothness and firmness of the build material, as taught by Bai
Regarding Claim 13, the limitations of Claim 12 from which Claim 13 depends are disclosed by the combination Herzog and Bai as discussed above. Herzog further discloses a method for designing a 3D object generally comprising the steps of: pre-assigning reference object information, in particular geometry, and boundary condition information, to the reference object; load information containing simulation data established by means of computer-based simulations, such as FEM simulations; determining, based on the load information and the boundary condition information, geometry data of the object to be manufactured, in particular object information describing the design of the geometry; the object information may thus describe structural design data of the object to be manufactured, the object to be manufactured being manufactured based on the object information (build data); the design of the geometry of the reference object is generally determined according to the application field or the field of use specific to the object, that is to say in particular also comprises determining the mass of the reference object, the corresponding data of the geometry described by reference to the object information of the reference object contains further modified or optimized, typically in terms of type, basic shapes of the object actually to be manufactured; by constructively constructing at least a respective region of the object to be manufactured or to be manufactured, the region corresponding to the following loading region of the reference object, in the load region where the load value deviates from the corresponding reference load value, a particular external and/or internal structure may be constructed in the productively constructed region of the object, which structure takes into account the corresponding deviation of the corresponding load value from the corresponding reference load value (¶¶0011-0041). 
Regarding Claims 17-18, the limitations of Claim 12 from which Claims 17-18 depend are disclosed by the combination Herzog and Bai as discussed above. Bai further discloses the streaming channel structure (5) forms part of a pneumatic attaching device that pneumatically attaches at least one further build material application member (4) to the build material application member via at least one streaming channel outlet (10) provided with the streaming channel structure (5) (depicted in Figs. 4-5).


Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Herzog (DE 10 2015 112 918 A1, published 9-FEB-2017, hereinafter “Herzog”; Examiner makes reference to English Bai et al. (CN 104001916 A, hereinafter “Bai”; Examiner makes reference to a machine translation to English, attached).
Regarding Claim 14, Herzog discloses apparatus (1) for additively manufacturing a 3D object (2) by selective fusing in layers a fusible construction material (build material, 3) in a method that may be selective laser sintering (SLS) (¶0070; ¶0073; Fig. 1), the apparatus comprising an energy beam (5) generated by a radiation generation device (4) for consolidation of the build material such as metal or plastic powder, a movably mounted coating device (build material application device, 7) for forming a layer of build material in a build plane (depicted in Fig. 1), and a supporting device movably mounted in a vertical direction (¶0009; ¶¶0071-0072; Fig. 1). The build material application device comprises at least one build material application member (unnumbered component of the build material application device), as depicted in Fig. 1. The 3D object may be constructed on the basis of boundary information that may describe or define an object-specific function region or element and may be built with a fluid channel structure (¶0086; ¶0104). The selective fusing in layers of the powder takes place on the basis of structural data that generally describes the geometrical or geometrically structural form of the particular 3D object to be additively manufactured, and the data is stored in at least one control device belonging to the apparatus, which controls the respective additive construction process or the functional component of the apparatus necessary for the respective additive construction process (¶0076). It is the Examiner’s position that the non-transitory computer readable storage medium storing code (structural data) representative of a 3D object, the code (structural data) executed by computerized additive manufacturing apparatus to physically generate the 3D object is inclusive of the Herzog disclosure discussed above. 
Herzog does not disclose that the particular 3D object built is a build material application member for a build material device, and does not disclose at least one streaming channel structure extending through the build material device having at least one streaming channel being at least partially additively manufactured, wherein the streaming channel extends between a streaming channel inlet and at least one streaming channel outlet provided with the build material application member.
In the same field of endeavor, selective laser sintering, Bai discloses a selective laser melting/sintering device comprising an “A” negative pressure channel device (part “A” of pneumatic attaching device, 2), build material application member, unnumbered) comprising a mounting bracket 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Herzog invention of a method for building a 3D object with a fluid channel structure (functional component) by additively manufacturing the 3D object with a build material application member, as discussed above, with the Bai teaching of providing a build material application member comprising a streaming channel (functional component), resulting in an additively manufactured build material application member with a fluid channel therein. One would be motivated to combine them by a desire to gain the benefit of a reduction in material and weight of the build material application member by using additive manufacturing, and gain the advantage of building 3D objects with a fluid channel therein either partially or entirely by additive manufacturing which would achieve the reduction in material and weight, as taught by Herzog [¶¶0042-0043; ¶0104], and gain the benefit of convenient installation, disassembly, and replacement of a further function component such as a spreading device for achieving smoothness and firmness of the build material, as taught by Bai [Lines 62-69, 126-127].
Regarding Claim 16, the limitations of Claim 14 from which Claim 16 depends are disclosed by the combination Herzog and Bai, discussed above. Bai further discloses the streaming channel structure (5) forms part of a pneumatic attaching device configured to pneumatically attach at least one further .

Response to Amendment
Claims 7, 9, and 13 were previously objected to for minor informalities. In light of Applicant’s amendment, these objections are withdrawn.
Claims 7, 9, 10, and 13 were previously rejected under 35 USC 112(b) as indefinite. In light of Applicant’s amendment, these rejections are withdrawn.
Claims 15 was previously rejected under 35 USC 112(d) for not further limiting a claim from which it depends. In light of Applicant’s cancelling of the claims, the rejection is withdrawn.

Response to Arguments
Applicant's arguments filed 12/7/2020 have been fully considered but they are not persuasive.
Applicant argues Bai does not disclose at least one streaming channel extending between a streaming channel inlet and at least one streaming channel outlet, and at least one streaming channel outlet provided with the build material application member. The Examiner does not agree. On page 14 of the instant specification, Applicant discloses the pneumatic attaching device may suction a stream through the streaming channel structure creating a suction force at the at least on streaming channel outlet, and the outlet acts as an inlet even though it is labeled “outlet”. Likewise, Bai discloses its negative pressure channel devices may suction a stream through the streaming channel structure creating a suction force at the adsorption holes (streaming channel outlets, 10), and because the Applicant uses the label “outlet” to describe an inlet, the Examiner may also do so. Thus, Bai does indeed disclose at least one streaming channel extending between a streaming channel inlet and at least one streaming channel outlet and at least one streaming channel outlet provided with the build material application member. Therefore, the Examiner is not persuaded.
Applicant further argues one of ordinary skill in the art would not be motivated to combine the teachings of Herzog and Bai absent motivation from Applicant’s present Specification. The Examiner does not agree. Herzog teaches at least the motivational benefit of using a build material application Bai teaches the motivation benefit of a build material application member with fluid channel therein capable of easily attaching a further build material application member to achieve the benefit of convenient installation, disassembly, and replacement of a further build material application member such as a powder spreading device for ensuring better smoothness and firmness of the build material. Thus, one of ordinary skill in the art would find motivation in the disclosures of Herzog and Bai. Therefore, the Examiner is not persuaded.
Applicant further argues Herzog relates to tempering channel structures and Bai does not relate to tempering channel structures, so there is no motivation to combine. The Examiner does not agree. Motivation to combine is discussed in the immediately preceding paragraph and will not be repeated here. Therefore, the Examiner is not persuaded.
Applicant further argues Herzog provides no motivation to apply its teachings to negative pressure channel devices as in Bai, and such reasoning only appears in Applicant’s specification. The Examiner does not agree. Motivation to combine is discussed in the immediately preceding paragraphs and will not be repeated here. Therefore, the Examiner is not persuaded.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743